UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7529


CURTIS L. MCCOY,

                Plaintiff – Appellant,

          v.

ROBINSON, Captain, Head Nurse, Richmond City Jail; C. T.
WOODY, Sheriff, Richmond City Jail, sued in his individual
and official capacity; DAVIS, Deputy, Richmond City Jail,
sued in his individual and official capacity,

                Defendants – Appellees,

          and

RICHMOND CITY JAIL MEDICAL DEPARTMENT; GAINES, Nurse,
Richmond City Jail, sued in her individual and official
capacity,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:08-cv-00555-JRS)


Submitted:   January 13, 2011               Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Curtis L. McCoy, Appellant Pro Se. Leslie A. Winneberger, BEALE,
BALFOUR, DAVIDSON & ETHERINGTON, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Curtis L. McCoy seeks to appeal the district court’s

order dismissing some defendants and claims in his 42 U.S.C.

§ 1983 (2006) action.          This court may exercise jurisdiction only

over    final     orders,      28   U.S.C.      § 1291     (2006),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order McCoy seeks to appeal is

neither     a    final    order     nor    an   appealable     interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions      are   adequately     presented     in   the

materials       before   the   court      and   argument    would    not    aid   the

decisional process.

                                                                           DISMISSED




                                           3